Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 4th ¶ of page 7, filed 03/22/2022, with respect to 35 U.S.C. 102 rejection of Claims 1 and 2 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of Claims 1 and 2 has been withdrawn. 
Applicant’s arguments/remarks, see page 8, filed 03/22/2022, with respect to 35 U.S.C. 102 rejection of claim(s) 3-4 and 8-10 have been considered but are moot in view of the new ground of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims 3 and 8, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Kalavade will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks with respect to Claims 3 and 8, see 1st – 3rd ¶s of page 8, generally stating that the cited Kalavade reference fails to disclose: “the mobile device is represented by a single hashed ID, generated by both the first and second sensors, wherein …. Wireless carrier”, because Kalavade only describes different sessions which may be assigned the same hashed ID, and the sessions which may have the same hashed ID is not the same as two different sensors generating the same hashed ID for a single mobile device, the examiner respectfully disagree.
Kalavade discloses: a mobile operator network [i.e. wireless carrier] which have monitors 2310 [i.e. first and second sensors] that can collect information regarding mobile device and generate profile vector comprised of hashed ID generated based on mobile number [i.e. hashed ID will be the same] (Fig. 23 and ¶ 0119 – 0120). Note that the profile vector may be generated for different locations, e.g. Boston, Andover, etc. [i.e. profile vector comprised of the same hashed ID are generated not only for the different sessions but also for different locations (in other words, different sensors)] (¶ 0143 – 0146).
Therefore, Kalavade teaches:
wherein the mobile device is represented by a single hashed ID, generated by both the first and second sensors (i.e. a mobile device, e.g. iphone, may be assigned with / represented by the hashed ID, e.g. M1 or M2, based on its phone number [i.e. a single hashed ID] in accordance with carrier specific hash function; Note that the service provider may generate a profile for user A comprised of hashed ID, e.g. M1 [i.e. a single hashed ID], based on the phone number N1 in a first location, e.g. Boston [i.e. by a first sensor]; Then, the profile for user A comprised of the same hashed ID [i.e. a single hashed ID] may be generated in a second location, e.g. Andover [i.e. by a second sensor]) (¶ 0143 – 0146 and ¶ 0157), 
where the first and second sensors below to a single underlying wireless carrier (i.e. the user info is generated and stored within the carrier network / mobile operator network; For example, the user profile for both locations, e.g. Boston and Andover [i.e. respectively having the first and second sensors], are detected by monitors 2310 [i.e. the first and second sensors] of the same mobile operator network [i.e. below to a single underlying wireless carrier]) (Fig. 23, ¶ 0101, ¶ 0143, ¶ 0146 and ¶ 0248).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraska et al. (US PG PUB 20160063278), hereinafter "Kraska", in views of Kalavade (US PG PUB 20140189107 ), hereinafter "Kalavade".
Regarding Claim 3, Kraska discloses:
A method of generating stored unique personal genome records (i.e. system/method for storing personalized event data in database) (Abstract and ¶ 0010), 
comprising:
(a) receiving personal identification information (PII) data regarding a user of a mobile device (i.e. the system, e.g. detector 102, may detect/receive personal data, e.g. personal identifier [i.e. personal identification information (PII) data regarding a user] of an individual user of a mobile device 104) (Abstract, 102 & 104 – Fig. 1, ¶ 0006, ¶ 0011 and ¶ 0025); 
(b) detecting the presence of the mobile device with a first sensor (i.e. an individual having a mobile phone passes a certain location where a detector [i.e. a first sensor] is located, and the detector detects an identity of the mobile phone, e.g. identifier transmitted by the mobile phone [i.e. presence of the mobile device]) (Fig. 1 and ¶ 0025); 
(c) receiving the PII upon detecting the presence of the mobile device (i.e. the system, e.g. detector 102, may detect/receive personal data, e.g. personal identifier [i.e. personal identification information (PII) data regarding a user] of an individual user of a mobile device 104) (Abstract, 102 & 104 – Fig. 1, ¶ 0006, ¶ 0011 and ¶ 0025);
(d) encoding the PII data into encoded PII data by the first sensor (i.e. the detector 102 detecting the personalized event data may encrypt [i.e. encode] the received personal identifier [i.e. the PII data] into encrypted/encoded personal identifier [i.e. encoded PII data]) (¶ 0011); and 
(e) transmitting the encoded PII to an event service (i.e. the personalized event data including the encrypted personal identifier  [i.e. the encoded PII data] and the event data itself are transmitted from the detector 102 using a wired or wireless connection 110 and are received by the data system 100 [i.e. an event service] by a receiver 124) (Fig. 1 and ¶ 0029); 
(f) detecting the presence of the mobile device with a second sensor (i.e. an individual having a mobile phone passes a certain location where a detector [i.e. a second sensor] is located, and the detector detects an identity of the mobile phone, e.g. identifier transmitted by the mobile phone [i.e. presence of the mobile device]; multiple systems comprised of multiple detectors [i.e. multiple, carrier-specific RF sensors] may be implemented at different locations for multiple detections) (Fig. 1, ¶ 0025 and ¶ 0058); and
(g) encoding the PII data into encoded PII data by the second sensor (i.e. detector 102 [i.e. the second sensor] detecting the personalized event data may encrypt [i.e. encode] the received personal identifier [i.e. the PII data] into encrypted/encoded personal identifier [i.e. encoded PII data]) (¶ 0011).
However, Kraska does not explicitly disclose:
wherein the mobile device is represented by a single hashed ID, generated by both the first and second sensors, where the first and second sensors below to a single underlying wireless carrier.
On the other hand, in the same field of endeavor, Kalavade teaches:
wherein the mobile device is represented by a single hashed ID, generated by both the first and second sensors (i.e. a mobile device, e.g. iphone, may be assigned with / represented by the hashed ID, e.g. M1 or M2, based on its phone number [i.e. a single hashed ID] in accordance with carrier specific hash function; Note that the service provider may generate a profile for user A comprised of hashed ID, e.g. M1 [i.e. a single hashed ID], based on the phone number N1 in a first location, e.g. Boston [i.e. by a first sensor]; Then, the profile for user A comprised of the same hashed ID [i.e. a single hashed ID] may be generated in a second location, e.g. Andover [i.e. by a second sensor]) (¶ 0143 – 0146 and ¶ 0157), 
where the first and second sensors below to a single underlying wireless carrier (i.e. the user info is generated and stored within the carrier network / mobile operator network; For example, the user profile for both locations, e.g. Boston and Andover [i.e. respectively having the first and second sensors], are detected by monitors 2310 [i.e. the first and second sensors] of the same mobile operator network [i.e. below to a single underlying wireless carrier]) (Fig. 23, ¶ 0101, ¶ 0143, ¶ 0146 and ¶ 0248).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska to include the feature wherein the mobile device is represented by a single hashed ID, generated by both the first and second sensors, where the first and second sensors below to a single underlying wireless carrier as taught by Kalavade so that the system may implement privacy control of the user data by using the hashed/masked user profile information thereby preventing the third parties from knowing the user information (¶ 0142 - 0146).

Regarding Claim 4, Kraska and Kalavade disclose, in particular Kraska teaches:
wherein detection events represent the detection of a particular user device by an RF sensor device and at a known location (i.e. an event could be the fact that an individual having a mobile phone [i.e. a particular user device] passes a certain/known location where a detector [i.e. RF sensor] is located which detects an identity of the mobile phone [i.e. represent the detection of a particular user device]) (¶ 0025).


Regarding Claim 8, Kraska discloses:
One or more processor readable storage devices having processor readable code embodied on said processor readable storage devices, the processor readable code for programming one or more processors (i.e. system comprised of memory storing instructions executable by processing unit 18 to perform the process of storing personalized event data in database) (Abstract, Fig. 1, ¶ 0010, ¶ 0026 and ¶ 0035)
to perform a method comprising:
(a) receiving personal identification information (PII) data regarding a user of a mobile device (i.e. the system, e.g. detector 102, may detect/receive personal data, e.g. personal identifier [i.e. personal identification information (PII) data regarding a user] of an individual user of a mobile device 104) (Abstract, 102 & 104 – Fig. 1, ¶ 0006, ¶ 0011 and ¶ 0025); 
(b) detecting the presence of the mobile device with a first sensor (i.e. an individual having a mobile phone passes a certain location where a detector [i.e. first sensor] is located, and the detector detects an identity of the mobile phone, e.g. identifier transmitted by the mobile phone [i.e. presence of the mobile device]) (Fig. 1 and ¶ 0025); 
(c) receiving the PII at a carrier upon detecting the presence of the mobile device (i.e. upon detecting an identity of the mobile phone [i.e. upon detecting the presence of the mobile device], the data system may receive the encrypted/encoded personal identifier [i.e. the encoded PII data] over a specific wired/wireless radio frequency [i.e. a carrier]) (202 – Fig. 2, ¶ 0025 – 0026 and ¶ 0029); 
(d) encoding the PII data into encoded PII data at the carrier (i.e. the detector 102 detecting the personalized event data may encrypt [i.e. encode] the received personal identifier [i.e. the PII data] into encrypted/encoded personal identifier [i.e. encoded PII data]) (¶ 0011); and 
(e) storing the encoded PII at an event service in a personal genome record (i.e. encrypted personal identifier [i.e. the encoded PII] may be stored in database [i.e. genome record] by the system [i.e. an event service]) (Fig. 2, Fig. 3, ¶ 0027 – 0028 and ¶ 0032), 
the event service storing unique encoded PII for a plurality of users in a plurality of personal genome records that can be dynamically accessed (i.e. databases 114/116 contains the encrypted personal identifiers [i.e. encoded PII] which are unique identifications of individuals [i.e. a plurality of users in a plurality of personal genome records], wherein the system may dynamically access to determine whether an entry exists for a particular encrypted personal identifier in a key database 114) (Fig. 3, ¶ 0037 and ¶ 0048);
(f) detecting the presence of the mobile device with a second sensor (i.e. an individual having a mobile phone passes a certain location where a detector [i.e. a second sensor] is located, and the detector detects an identity of the mobile phone, e.g. identifier transmitted by the mobile phone [i.e. presence of the mobile device]; multiple systems comprised of multiple detectors [i.e. multiple, carrier-specific RF sensors] may be implemented at different locations for multiple detections) (Fig. 1, ¶ 0025 and ¶ 0058); and
(g) encoding the PII data into encoded PII data by the second sensor at the carrier (i.e. detector 102 [i.e. the second sensor] detecting the personalized event data may encrypt [i.e. encode] the received personal identifier [i.e. the PII data] into encrypted/encoded personal identifier [i.e. encoded PII data]) (¶ 0011).
However, Kraska does not explicitly disclose:
wherein the mobile device is represented by a single hashed ID, generated by the carrier, wherein the first and second sensors below to the carrier.
On the other hand, in the same field of endeavor, Kalavade teaches:
wherein the mobile device is represented by a single hashed ID, generated by the carrier (i.e. a mobile device, e.g. iphone, may be assigned with / represented by the hashed ID, e.g. M1 or M2, based on its phone number [i.e. a single hashed ID] in accordance with carrier specific hash function; Note that the carrier network may generate a profile for user A comprised of hashed ID, e.g. M1 [i.e. a single hashed ID], based on the phone number N1 in a first location, e.g. Boston [i.e. by a first sensor]; Then, the profile for user A comprised of the same hashed ID [i.e. a single hashed ID] may be generated in a second location, e.g. Andover [i.e. by a second sensor]) (¶ 0143 – 0146 and ¶ 0157), 
wherein the first and second sensors below to the carrier (i.e. the user info is generated and stored within the carrier network / mobile operator network; For example, the user profile for both locations, e.g. Boston and Andover [i.e. respectively having the first and second sensors], are detected by monitors 2310 [i.e. the first and second sensors] of the same mobile operator network [i.e. below to the carrier]) (Fig. 23, ¶ 0101, ¶ 0143, ¶ 0146 and ¶ 0248).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage devcie of Kraska to include the feature wherein the mobile device is represented by a single hashed ID, generated by the carrier, wherein the first and second sensors below to the carrier as taught by Kalavade so that the system may implement privacy control of the user data by using the hashed/masked user profile information thereby preventing the third parties from knowing the user information (¶ 0142 - 0146).




Regarding Claim 9, Kraska and Kalavade disclose, in particular Kraska teaches:
wherein the personal genome records can also be enriched with retail data corresponding to the known users from multiple sources (i.e. event data [i.e. retail data] of individuals [i.e. he known users] are collected from multiple sensors [i.e. multiple sources] and stored in databases 114/118 [i.e. the personal genome records]) (Fig. 2, Fig. 3, Fig. 4, Fig. 5, Fig. 6, ¶ 0027 – 0028 and ¶ 0032).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraska in view of Kalavade as applied to claim 3 above, and further in view of Londhe (US PG PUB 20080174421), hereinafter "Londhe".
Regarding Claim 5, Kraska and Kalavade disclose all the features with respect to Claim 3 as described above.
However, the combination of Kraska and Kalavade does not explicitly disclose:
wherein the detection events persist or consecutively repeat as long as the mobile device remains detectable by the RF sensor.
On the other hand, in the same field of endeavor, Londhe teaches:
wherein the detection events persist or consecutively repeat as long as the mobile device remains detectable by the RF sensor (i.e. the presence detection system that utilize Bluetooth/Radio communication [i.e. RF sensor] may detect the presence of user device [i.e. the mobile device] repeatedly [i.e. persist or consecutively] as long as the user device is within the range) (304 – Fig. 3, Fig. 4, ¶ 0024 – 0025 and ¶ 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska and Kalavade to include the feature wherein the detection events persist or consecutively repeat as long as the mobile device remains detectable by the RF sensor as taught by Londhe so that the system may maintain the communication with the mobile device as long as the mobile device is determined to be within the detection range (304 – Fig. 3, Fig. 4, ¶ 0024 – 0025 and ¶ 0027).


Regarding Claim 6, Kraska, Kalavade and Londhe disclose, in particular Londhe teaches:
wherein the persistence or consecutive repeating of the detection event can be used to infer the presence of a human owner of the device within range of the sensor (i.e. presence information of the user [i.e. a human owner] associated with the mobile device may be updated/inferred based on repeated detection of the mobile device with the range of the presence detection system) (¶ 0027 – 0029).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.








Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraska  in views of Buer et al. (US PG PUB 20110201305), hereinafter "Buer".
Regarding Claim 10, Kraska discloses:
A method of generating stored unique personal genome records (i.e. system/method for storing personalized event data in database) (Abstract and ¶ 0010), comprising:
(a) receiving personal identification information (PII) data regarding a user of a mobile device (i.e. the system, e.g. detector 102, may detect/receive personal data, e.g. personal identifier [i.e. personal identification information (PII) data regarding a user] of an individual user of a mobile device 104) (Abstract, 102 & 104 – Fig. 1, ¶ 0006, ¶ 0011 and ¶ 0025); 
(b) detecting a presence of the mobile device at different times by multiple, carrier-specific RF sensors (i.e. an individual having a mobile phone passes a certain location where a detector [i.e. carrier-specific RF sensor] is located, and the detector detects an identity of the mobile phone, e.g. identifier transmitted by the mobile phone [i.e. presence of the mobile device]; multiple systems comprised of multiple detectors [i.e. multiple, carrier-specific RF sensors] may be implemented at different locations for multiple detections) (Fig. 1 and ¶ 0025); 
(c) receiving, at multiple carriers, the PII upon detecting the presence of the mobile device via their carrier-specific RF sensor (i.e. upon detecting an identity of the mobile phone [i.e. upon detecting the presence of the mobile device], the data system may receive the encrypted/encoded personal identifier [i.e. the encoded PII data]; as described above, multiple systems comprised of multiple detectors [i.e. multiple, carrier-specific RF sensors] may be implemented at different locations for multiple detections) (202 – Fig. 2, ¶ 0025 – 0026 and ¶ 0029) 
(d) encoding, at the multiple carriers, the PII data into encoded PII data (i.e. the detector 102 detecting the personalized event data may encrypt [i.e. encode] the received personal identifier [i.e. the PII data] into encrypted/encoded personal identifier [i.e. encoded PII data]; as described above, multiple systems comprised of multiple detectors [i.e. multiple, carrier-specific RF sensors] may be implemented at different locations for multiple detections) (¶ 0011); and 
(e) receiving, from the multiple carriers, the encoded PII data at an event service (i.e. the personalized event data including the encrypted personal identifier [i.e. the encoded PII data] and the event data itself are transmitted from the detector 102 using a wired or wireless connection 110 and are received by the data system 100 [i.e. an event service] by a receiver 124) (Fig. 1 and ¶ 0029).
However, Kraska does not explicitly disclose:
wherein the event service recognizes that the encoded PII data from the multiple carriers represents the mobile device.
On the other hand, in the same field of endeavor, Buer teaches:
wherein the event service recognizes that the encoded PII data from the multiple carriers represents the mobile device (i.e. location service [i.e. the event service] may recognize that the secure identifier [i.e. the encoded PII data], which is generated by encrypting mobile device and/or user identification and received via wireless AP, Cellular BS, etc. [i.e. from the multiple carriers], represents the mobile device; For example, the mobile device’s location data, which may be periodically updated, is stored based on the secure identifier [i.e. the mobile device’s locations are associated with the secure identifier; In other word, the system may recognize that the secure identifier represents the mobile device]) (Abstract, Fig. 1, ¶ 0022, ¶ 0052 and ¶ 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska to include the feature wherein the event service recognizes that the encoded PII data from the multiple carriers represents the mobile device as taught by Buer so that the services, e.g. location service, for the mobile device may be implemented using encrypted secure identifier / PII data thereby protecting the mobile device and/or user identification information (¶ 0022, ¶ 0052 and ¶ 0058).


Claims 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraska in view of Buer as applied to claim 10 above, and further in view of Kalavade (US PG PUB 20140189107), hereinafter "Kalavade".
Regarding Claim 11, Kraska and Buer disclose all the features with respect to Claim 10 as described above.
However, the combination of Kraska and Buer does not explicitly disclose:
wherein data from multiple carriers can be aggregated to form a composite assessment of all human users within a coverage area of the multiple carrier-specific RF sensors.
On the other hand, in the same field of endeavor, Kalavade teaches:
 wherein data from multiple carriers can be aggregated to form a composite assessment of all human users within a coverage area of the multiple carrier-specific RF sensors (i.e. data from multiple sources/collectors [i.e. multiple carriers] can be combined/aggregated to form an enrich data that includes a plurality of users within range of the collectors [i.e. all human users within a coverage area of the multiple carrier-specific RF sensors]) (Fig. 5, Fig. 6, ¶ 0082 and ¶ 0086 – 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska and Buer to include the feature wherein data from multiple carriers can be aggregated to form a composite assessment of all human users within a coverage area of the multiple RF sensors as taught by Kalavade so that the user data collected via multiple sensors of different locations may be centrally aggregated and managed (Fig. 5, Fig. 6, ¶ 0082 and ¶ 0086 – 0091).

Regarding Claim 12, Kraska and Buer disclose all the features with respect to Claim 10 as described above.
However, the combination of Kraska and Buer does not explicitly disclose:
wherein events from multiple carriers or multiple devices per carrier can be probabilistically or deterministically associated with a single personal genome.
On the other hand, in the same field of endeavor, Kalavade teaches:
wherein events from multiple carriers or multiple devices per carrier can be probabilistically or deterministically associated with a single personal genome (i.e. the centralized data manager receives data from a plurality of collectors/sources [i.e. multiple carriers or multiple devices] in step 640; the data is then enriched with other metrics in step 650; then, the enriched event for that user for that transaction is obtained; and used to update/associate the user profile in the database [i.e. a single personal genome] in step 660) (Fig. 6 and ¶ 0089 – 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska and Buer to include the feature wherein events from multiple carriers or multiple devices per carrier can be probabilistically or deterministically associated with a single personal genome as taught by Kalavade so that the user data collected via multiple sensors of different locations may be centrally aggregated and managed (Fig. 5, Fig. 6, ¶ 0082 and ¶ 0086 – 0091).

Regarding Claim 13, Kraska, Buer and Kalavade disclose, in particular Kalavade teaches:
wherein data associated with browser signatures and usage is associated with the personal genome (i.e. cookie [i.e. data associated with browser signatures and usage] is detected and associated with the user profile that is stored as database entry [i.e. the personal genome]) (Fig. 6, ¶ 0024 and ¶ 0086 – 0091).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraska in view of Buer further in views of Kalavade as applied to claim  12 above, and further in view of Li et al. (US PG PUB 20090083367), hereinafter "Li".
Regarding Claim 14, Kraska, Buer and Kalavade disclose all the features with respect to Claim 12 as described above.
However, the combination of Kraska, Buer and Kalavade does not explicitly disclose:
wherein machine learning algorithms are applied by the event service to form the personal genome.
On the other hand, in the same field of endeavor, Li teaches:
wherein machine learning algorithms are applied by the event service to form the personal genome (i.e. back-propagating neural network, or a statistically driven algorithm, such as a Bayesian classifier system [i.e. machine learning algorithms] are applied by the system to from a database of user profile entries (Fig. 3 and ¶ 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraska, Buer and Kalavade to include the feature wherein machine learning algorithms are applied by the event service to form the personal genome as taught by Li so that the data aggregation may be performed using machine learning algorithms (Fig. 3 and ¶ 0034).


Allowable Subject Matter
Claims 1 and 2 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451